Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2017

                                      No. 04-16-00663-CV

                         THE UNIVERSITY OF TEXAS SYSTEM,
                                     Appellant

                                                v.

                                     Margot MENJIVAR,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15666
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
      Appellant’s unopposed first motion for extension of time to file its reply brief is granted.
We order the reply brief due August 11, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk